Citation Nr: 1502040	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the record.

In June 2014, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

A cervical spine disability is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 


Factual Background and Analysis

The Veteran contends that he has a cervical spine disorder due to living and working in the field while in active service.  The Veteran's DD Form 214 shows that he served as an avionic mechanic.

The Veteran's service treatment records (STRs) are negative for any back condition upon entrance or separation from service.  A November 1995 STR indicates the Veteran reported right shoulder and neck pain for about three weeks and was assessed with muscle strain.  Another November 1995 STR reports the Veteran had had right shoulder pain and neck stiffness for about six weeks and shows an assessment of a pulled muscle.

In July 2009, the Veteran's private chiropractor, S.C., reported that the Veteran began receiving treatment in October 2008 for severe upper back pain that radiated to his right arm, with flare-ups one to two times per year for the past five years in his upper back.  S.C. diagnosed moderate to severe spondylosis at C4-6 based on an X-ray findings and opined that the level of spondylosis was inconsistent with a person of the Veteran's age.  S.C. explained that early onset spondylosis was due to a combination of genetics or past physical trauma and found that "it is certainly conceivable" that the Veteran's military service played a significant part in his current cervical spine disorder.

In August 2009, the Veteran reported the onset of cervical spine symptoms of a stiff shoulder and neck with limited range of motion while on a field training exercise that included sleeping in a tent on a cot.  The Veteran noted that his symptoms recurred off and on and gradually increased in length and intensity; in 2008, he sneezed and this caused intense pain in his neck and shoulder with no mobility.  The Veteran reported that a doctor told him he had arthritis in the cervical spine due to trauma, and that he attributed the condition to sleeping on cots and on the ground, and wearing gear over the years.  He indicated that he never played sports and had no other injury of the cervical spine.

In connection with October 2008 private chiropractic treatment with S.C., the Veteran reported severe right shoulder pain that was sharp, constant, and radiated down to the fingers with numbness and tingling.  S.C. diagnosed moderate to severe spondylosis, bone spur/degenerative disc disease, at C4-C6.  

In an April 2010 VA examination, the Veteran stated he pulled neck muscles during active service and had symptoms of pain that radiated into the right arm since October 1995, which occurred about two times per year for about a week at a time.  The examiner diagnosed degenerative arthritis of the cervical spine and opined that it was less likely as not caused by military service or related to in-service treatment because he strained his neck infrequently, could not identify triggers for recurrent neck strain, worked a physically demanding job as a firefighter, and his strain could be due to many other causes.

In a July 2010 notice of disagreement, the Veteran asserted that his six years in service involved wearing combat equipment, field training exercises, sleeping on the ground and old mattresses, running, push-ups, and sit-ups, all of which contributed to his neck condition.

In a May 2014 hearing, the Veteran testified that a cervical spine condition began in service and has continually bothered him since, progressively worsening until a bad flare-up in 2008.  The Veteran reported that his in-service occupation in avionic mechanics required him to carry tools and equipment to the helicopters, crawl in confined spaces, participate in field exercises, and sleep in tents on a cot for many months.  He stated he first received treatment for neck and shoulder pain in 1995, when he had stiffness, limited range of motion in the neck, and burning in his shoulder after returning from the field.  He stated that his symptoms would come and go but that he stopped seeking medical treatment in the military because he believed it was ineffective.  After separation from service, the Veteran indicated he experienced symptoms of stiff neck and sharp pain in episodes about one or two times per year and that in 2008, he sneezed and felt a sharp pain that caused loss of function in one of his arms.  The Veteran's chiropractor told him he had arthritis of the cervical spine and that he must have suffered an old trauma.  He indicated that he lost sensation in the tip of his index finger for about a year and a half after the 2008 incident.  

In a June 2014 statement, S.C. stated that the Veteran had disc degeneration at C4-C7 with nerve root irritation after being treated in October 2008 for severe, radiating neck pain.  S.C. noted the level of spondylosis present was unusual for the Veteran's age and that, "in all likelihood, his military service played a large part."  He opined that the Veteran's military service was more than 50 percent of the cause of the Veteran's cervical spine disorder.

The Board finds that the evidence of record supports a grant of service connection for a cervical spine disability.

The VA examination report and private chiropractic treatment records confirm that the Veteran has a cervical spine disability.  Further, the Board has found the Veteran's statements concerning the nature of his service and his cervical spine symptoms since service to be competent and credible.  His statements are internally consistent, consistent with other evidence of record, and facially plausible in the context of his service.  Moreover, S.C.'s statements relating the Veteran's cervical spine disability to trauma and activity in military service corroborate the Veteran's statements of neck and shoulder symptoms within one year of separation from service as they assert that the Veteran's cervical spine disorder is a result of an old injury or trauma.  

The Board acknowledges that the April 2010 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner did not address private medical treatment records indicating that the Veteran's cervical spine disability was uncharacteristic for someone of his age and demonstrated old trauma.  Additionally, the April 2010 VA opinion did not adequately address the Veteran's competent lay statements that he had no neck trauma or injuries since separation from military service.  A VA examination report based on incomplete or inaccurate evidence of record is not probative evidence.   

The Board finds the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a cervical spine disability is warranted.


ORDER

Service connection for a cervical spine disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


